DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted June 20, 2022 was submitted prior to the mailing of the First Action on the Merits, which was mailed to the Applicant on June 23, 2022. Therefore, it does not appear to require either a certification statement or a fee under 37 CFR 1.97(b)(3).
Based on the timing of the disclosure, the IDS has been given due consideration, but does not appear to provide reasoning to overcome the previously-indicated allowance.

Drawings
The drawings remain objected to as stated in the Notice of Allowance mailed out on June 23, 2022. The reasoning is not repeated here, since it is already in the record.

Allowable Subject Matter
Claims 1-20 are allowed.
The reasoning for the allowance of claims 1-20 was indicated in the previous Office Action, which was mailed to the Applicant on June 23, 2022. Since the reasons for allowance are already in the record, and the IDS considered in relation to this Action does not appear to provide reasoning to overcome these reasons, they are not repeated here.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184